NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Allowable Subject Matter
Applicant’s Reply (11 January 2022) amended the claims to clarify certain features of the light ring assembly.
“the light ring assembly configured to radially reflect light away from the central axis and diffuse the light to provide a glow under the bottom housing member; have a first radius that is smaller than a second radius of the bottom exterior surface of the bottom housing member; be positioned between the bottom housing member and a mounting surface upon which the range extender device may rest; and provide sufficient space underneath the bottom housing member, based on at least a combination of the first radius and a height of the light ring assembly, for the diffused light to radiate underneath the bottom housing member and reflect off the mounting surface while the range extender device rests thereon to provide the glow under the bottom housing member.”
These features are not fairly taught or suggested by the cited prior art. The use of lighting to create a backscatter glow effect has been used successfully in consumer products, such as televisions. See US Patent Application Publication 2010/0201878 at ¶ 82, FIG.5. But that does not fairly suggest the use of a light ring underneath a range extender device to create a diffuse glow.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

2/3/2022